Case: 22-50002      Document: 00516486508         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-50002                      September 27, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Thirplus Timo Moose,

                                                            Petitioner—Appellant,

                                       versus

   FNU LNU, Warden of Bastrop and/or Title Holder,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:21-CV-891


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Thirplus Timo Moose, federal prisoner # 21011-045, was convicted of
   conspiracy to commit bank robbery, armed bank robbery with forcible
   restraint, and use or discharge of a firearm during a crime of violence causing
   murder. He now appeals the denial of his 28 U.S.C. § 2241 petition, in which


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50002     Document: 00516486508           Page: 2      Date Filed: 09/27/2022




                                    No. 22-50002


   he asserted he should be released immediately on the basis of a purported
   novation agreement he sent the Government, which, among other things,
   deemed his term of imprisonment satisfied. According to Moose, the
   Government assented to the novation by failing to reject it. Additionally,
   Moose seeks leave to file a supplemental brief.
          “In an appeal from the denial of habeas relief, this court reviews a
   district court’s findings of fact for clear error and issues of law de novo.”
   Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). This court “may affirm
   the district court’s denial of relief on any ground supported by the record.”
   Hunter v. Tamez, 622 F.3d 427, 430 (5th Cir. 2010). Here, Moose attempts
   to unilaterally change the terms of his plea agreement and sentence to obtain
   immediate release and asserts that the Government has agreed to this
   novation by its silence. This contention is without merit.
          The judgment of the district court is AFFIRMED. Moose’s motion
   for leave to file a supplemental brief in support is DENIED.




                                         2